Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed March 4, 2022 has been entered.  Claims 4-5, 7-14 are amended.  Claims 15-19 are canceled.  Currently, claims 1-14 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the differential pressure sensor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the determining that the differential pressure sensor has failed" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. While claim 2 introduces “determining the differential pressure sensor has failed”, claim 3 is not dependent on claim 2, and instead is dependent on claim 1.
Claim 4 recites the limitation "the differential pressure sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "determining the time-varying differential pressure is drifting" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  While claim 9 introduces “determining the time-varying differential pressure is drifting”, claim 10 is not dependent on claim 9, and instead is dependent on claim 1.
Claim 11 recites the limitation "the differential pressure sensor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "determining the time-varying differential pressure is drifting" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  While claim 9 introduces “determining the time-varying differential pressure is drifting”, claim 11 is not dependent on claim 9, and instead is dependent on claim 1.
Claim 12 recites the limitation "the differential pressure sensor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "determining the time-varying differential pressure is drifting" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  While claim 9 introduces “determining the time-varying differential pressure is drifting”, claim 12 is not dependent on claim 9, and instead is dependent on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-14 do not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p. 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, p. 50, January 7, 2019).

The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a process.  
Step 2A – Prong 1: Claim 1 is drawn to an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  In particular, claim 1 recites limitations:
Receiving first data indicative of a time-varying motor current during a first period of time in the heart pump system.
Receiving second data indicative of a time-varying differential pressure during the first period of time.
Receiving third data indicative of time-varying motor current during a second time period of time later than the first period of time.
Determining an estimate of time-varying differential pressure during the second time period of time from the third data and a relationship between the first data and the second data, wherein the estimate is usable to predict the position of the heart pump system in the patient.  
The elements a-d are drawn to an abstract idea because they are processes that, under their broadest reasonable interpretation, are mere steps that are capable of being mentally performed.  For example, a skilled artisan is capable of obtaining the first, second and third data and analyzing the data to determine an estimate of a fourth data, where there is a relationship between the first and second data.
Step 2A – Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception:
Motor of a heart pump system 
This element does not integrate the exception into a practical application of the exception because the element is recited at a high level of generality to perform an abstract idea (see MPEP 2106.04(d) and 2106.05(f)).  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  The element e does not amount to significantly more than the judicial exception because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)).
In view of the above, the additional element does not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the element taken individually.  There is no indication that the element improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2-14 depend on claim 1 and recite the same abstract idea as the independent claim for which they depend.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process).  
Differential pressure sensor (claims 2, 3, 4, 11, 12)
The additional element f does not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-10, 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edelman et al. (US PG Pub 2018/0078159).
Regarding claims 1, 7-10, Edelman et al. discloses a method for estimating a position of a heart pump system in a patient, the method comprising: receiving first data indicative of a time-varying motor current during a first period of time in the heart pump system, wherein the time-varying motor current corresponds to an amount of current delivered to the motor, while the heart pump system is operating in the patient ([0108]); receiving second data indicative of a time-varying differential pressure measured by the differential pressure sensor during the first period of time ([0108]), wherein the time-varying differential pressure corresponds to a difference in pressure between an inner portion of the heart pump system and an outside of the heart pump system and is further indicative of a position of the heart pump system relative to patient’s heart ([0007]); receiving third data indicative of time-varying motor current during a second period of time later than the first period of time ([0107]); and determining an estimate of time-varying differential pressure during the second period of time from the third data and a relationship (“hysteresis”) between the first data and the second data ([0107]), wherein the estimate is usable to predict the position of the heart pump system in the patient ([0161]).
Regarding claims 5-6, Edelman et al. discloses determining whether the third data corresponds to a first phase or a second phase in the relationship between the first data and the second data ([0065]); wherein identifying whether the additional data corresponds to the first phase or the second phase comprises: determining a diastolic period within the additional data, wherein the diastolic period starts at a starting point (“dicrotic notch” [0065]) and ends at an ending point (“aortic filling” [0065]) in time; determining a slope of the additional data between the starting point and the ending point (“slope” [0012], [0073], [0099]); in response to determining the slope is positive, determining the additional data corresponds to the first phase; and in response to determining the slope is negative, determining the additional data corresponds to the second phase ([0065], [0073], [0099]).
Regarding claim 13, Edelman et al. discloses determining a correlation, for each point of time in the first period of time, between the motor current and the time-varying differential pressure; and calculating a multilinear fit for correlation, wherein the multilinear fit is indicative of operating characteristics of the heart pump system ([0017-0018]).
Regarding claim 14, Edelman et al. discloses operating the heart pump system at a first operating level ([0070]), and wherein the method further comprises: changing operating of the heart pump system to a second operating level (“the current required to operate the motor 108 increases” [0070]; “setting a new desired flow rate or rotational speed” [0092]); and scaling, based on changing the operation of the heart pump system to the second level, the relationship between the first and second data to account for the second operating level ([0101], [0117]), wherein determining the estimate of time-varying differential pressure is further based on scaling the relationship ([0107]).  

Claim(s) 16-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Nix et al. (US Pat 6,176,822).
Regarding claims 1, 7-8, Nix et al. discloses a method for estimating a position of a heart pump system in a patient, the method comprising: receiving first data indicative of a time-varying motor current during a first period of time in the heart pump system (fig. 4), wherein the time-varying motor current corresponds to an amount of current delivered to the motor, while the heart pump system is operating in the patient (col. 4, lines 54 to col. 5, line 2); receiving second data indicative of a time-varying differential pressure measured by the differential pressure sensor during the first period of time (fig. 7), wherein the time-varying differential pressure corresponds to a difference in pressure between an inner portion of the heart pump system and an outside of the heart pump system and is further indicative of a position of the heart pump system relative to patient’s heart (col. 4, line 54 to col. 5, line 2); receiving third data indicative of time-varying motor current during a second period of time later than the first period of time (col. 7, lines 1-7); and determining an estimate of time-varying differential pressure during the second period of time from the third data and a relationship between the first data and the second data (col. 7, lines 31-38), wherein the estimate is usable to predict the position of the heart pump system in the patient (col. 4, lines 54-59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelman et al. (US PG Pub 2018/0078159) in view of Reich et al. (US PG Pub 2003/0045772).
Regarding claims 2-4, Edelman et al. discloses the second data is received from a differential pressure sensor 112 on the heart pump system, but does not disclose determining the estimate of time-varying differential pressure during the second period of time is in response to determining that the differential pressure sensor has failed.  Reich et al. teaches it is known in the art to implement a failure mode for when pressure sensors in a heart pump system have failed, to use the relationship between motor current history with corresponding pump pressure histories to determine the pressure ([0077]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edelman et al. to determine the differential pressure during the second period of time based on whether a determination has been made that the pressure sensor has failed as taught by Reich et al. in order to provide a fail-safe operation of the heart pump system and since a modification of such a conditional operation would have been reasonably predictable and would not alter the overall operation of the device.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelman et al. (US PG Pub 2018/0078159) in view of Nunez et al. (US PG Pub 2018/0064860).
Regarding claim 11, Edelman et al. does not expressly disclose based on determining the time-varying differential pressure is drifting, displaying a notice indicating the differential pressure sensor needs to be re-calibrated.  Nunez et al. teaches determining whether a time-varying differential pressure is drifting and recalibrating the sensor ([0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate whether a pressure sensor requires recalibration as taught by Nunez et al. as pressure sensors are susceptible to drift ([0064]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelman et al. (US PG Pub 2018/0078159) in view of Nunez et al. (US PG Pub 2018/0064860) and Melander et al. (US at 4,128,325).
Regarding claim 12, Edelman et al. does not expressly disclose based on determining the time-varying differential pressure is drifting, automatically re-calibrating the differential pressure sensor.  Nunez et al. teaches determining whether a time-varying differential pressure is drifting and recalibrating the sensor ([0064]).  Melander et al. teaches it is known in the art to provide automatic recalibration of a sensor that produces drift (col. 8, lines 15-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate whether a pressure sensor requires recalibration as taught by Nunez et al. as pressure sensors are susceptible to drift ([0064]), and to recalibrate automatically as taught by Melander et al. in order to greatly reduce long term drift (col. 8, lines 15-19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792